Citation Nr: 0640307
Decision Date: 09/11/06	Archive Date: 01/18/07

DOCKET NO.  04-29 465	)	DATE SEP 11 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to an initial rating higher than 10 percent for tinnitus, to include entitlement to separate evaluations for each ear.

Entitlement to an effective date earlier than January 24, 2003, for the grant of service connection for mechanical neck pain.


REPRESENTATION

Appellant represented by:	Georgianne Bolinger, Attorney



INTRODUCTION

The veteran had active military service from June 1988 to April 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, which, in pertinent part, granted service connection for mechanical neck pain, effective January 24, 2003.  The veteran filed his appeal in August 2004, arguing that the effective date should be in 1996.

The veteran also perfected his appeal as to an October 2003 rating decision, which, in pertinent part, granted service connection for tinnitus, with a 10 percent evaluation granted as of May 22, 2003.  The veteran disagreed, arguing separate 10 percent evaluations are warranted for each ear.  

The earlier effective date issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veterans service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2002, 2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is in receipt of a single 10 percent rating for bilateral tinnitus under Diagnostic Code 6260, argues that because he has tinnitus in both ears, he should be awarded separate 10 percent ratings for each ear.  

Historically, VA has evaluated tinnitus as a single disability, with a maximum rating of 10 percent, whether bilateral or not.  However, prior to June 13, 2003, Diagnostic Code 6260 did not explicitly state that tinnitus could only be assigned a single 10 percent disability rating; it simply provided that recurrent tinnitus warranted a 10 percent rating.  38 C.F.R. § 4.87, DC 6260 (1999).  Before 1999, a 10 percent rating was assigned only when there was persistent tinnitus as symptom of head injury, concussion or acoustic trauma.  38 C.F.R. Part 4, Code 6260 (1998).  

In November 2002, VA proposed to revise Diagnostic Code 6260 to state more explicitly the manner in which tinnitus was to be evaluated.  The intended effect of this action is to codify current standard VA practice by stating that recurrent tinnitus will be assigned only a single 10-percent evaluation, whether it is perceived in one ear, both ears, or somewhere in the head.  67 Fed. Reg. 59,033 (September 19, 2002).  In support of its position, VA cited to medical studies, and observed that true tinnitus, defined as the perception of sound in the absence of an external stimulus, appeared to arise from the brain rather than the ears. 

VA adopted the proposed amendments, effective June 13, 2003.  Diagnostic Code 6260, which already provided for a rating of 10 percent for recurrent tinnitus, was revised to include explanatory notes; the second note, pertinent to this appeal, reads:  Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).

Additionally, in a precedent opinion, VAs Office of General Counsel held that Diagnostic Code 6260, as in effect prior to June 13, 2003, likewise authorized a single 10% disability rating for tinnitus, regardless of whether tinnitus is perceived as unilateral, bilateral, or in the head.  Separate ratings for tinnitus for each ear may not be assigned under DC 6260 or any other diagnostic code.  VAOPGCPREC 2-2003 (May 2003).  

Subsequently, however, in 2005, the United States Court of Appeals for Veterans Claims (Court) found that the pre-June 2003 versions of Diagnostic Code 6260, when considered in conjunction with 38 C.F.R. § 4.25(b), required that bilateral tinnitus be rated separately for each ear.  Smith v. Nicholson, 19 Vet. App. 63 (2005).  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and stayed adjudication of claims and appeals affected by this decision, e.g., claims for increased ratings for tinnitus filed before June 13, 2003.  

In June 2006, the Federal Circuit reversed the Courts decision in Smith, finding that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 were ambiguous as to the question of whether tinnitus in each ear can be a separate disability, and, accordingly, VA was entitled to apply its own construction.  Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed. Cir. 2006).  The Federal Circuit held that VAs interpretation was neither plainly erroneous nor inconsistent with the regulations, and, thus, the Court erred in not deferring to VAs reasonable interpretation of its own regulations.  Id., at 1350, 1351.  

As applied to the veterans appeal, the effect of the actions described above is to prohibit the assignment of separate 10 percent ratings for tinnitus of each ear under Diagnostic Code 6260, as in effect both before and as of June 13, 2003.  VAs longstanding interpretation of the regulations to allow a maximum rating of 10 percent for tinnitus was upheld by judicial precedent, and the revised regulation effective June 13, 2003 expressly requires that tinnitus be evaluated as a single disability, whether bilateral or unilateral.  Thus, separate 10 percent ratings for tinnitus of each ear are precluded, under the old and new versions of the regulation, and neither version is more favorable than the other.  Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes obligations on VA in terms of its duties to notify and assist claimants.  However, the facts are not in dispute, and where, as in this case, the decision rests on the interpretation of the law, the VCAA is inapplicable.  See Dela Cruz v. Principi, 15 Vet.App. 143 (2001).  Similarly, compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Therefore, any deficiencies of VCAA notice or assistance are rendered moot.


ORDER

An initial evaluation in excess of 10 percent for bilateral tinnitus is denied.   


REMAND

With respect to the claim for an earlier effective date, it is necessary to remand the claim to ensure full and complete compliance with the duty-to-notify provisions enacted by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The notice letter sent to him in September 2004 did not tell him what evidence is needed to substantiate his claim for an earlier effective date.  Rather, the letter discussed what evidence is needed to substantiate a claim for service connection.  In light of recent caselaw, the Board is constrained to remand this claim for compliance with the VCAA.
Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to the claim for an earlier effective date for the grant of service connection for mechanical neck pain.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).

2.  Then, after ensuring that any actions needed to comply with the Veterans Claims Assistance Act of 2000 (VCAA),  have been completed, the RO should readjudicate the claim for an earlier effective date.  If such action does not resolve the claim, a supplemental statement of the case (SSOC) should be issued to the veteran and his attorney.  An appropriate period of time should be allowed for response.  Thereafter, this case should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans Appeals
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

